United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.K., Appellant
and
U.S. POSTAL SERVICE, MAIL RECOVERY
CENTER, Atlanta, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-346
Issued: November 29, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 30, 2009 appellant filed a timely appeal of an August 11, 2009 decision of
the Office of Workers’ Compensation Programs, denying her request for a review of the written
record. Since more than 180 days elapsed from issuance of the merit decision of February 23,
2009 to the filing of this appeal, pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board does not
have jurisdiction to review the merits of this case.1
ISSUE
The issue is whether the Office abused its discretion by denying appellant’s request for a
review of the written record.

1

For Office decisions issued prior to November 19, 2008, the Board’s regulations provided up to one year to file
an appeal. 20 C.F.R. § 5013(d)(2). For Office decisions issued on and after November 19, 2008, a claimant has 180
days to appeal. 20 C.F.R. § 501.3(e).

FACTUAL HISTORY
On January 9, 2009 appellant filed a traumatic injury claim (Form CA-1) alleging that
she sustained an emotional condition on November 12, 2008 as a result of harassment by her
manager.2
In a February 23, 2009 decision, the Office denied appellant’s claim. It found that she
did not establish the traumatic incident of November 12, 2008 as alleged and that the medical
evidence was not sufficient to support her claim of injury.3
By letter postmarked March 26, 2009, appellant requested a review of the written record.
In a decision dated August 11, 2009, the Office denied appellant’s request, finding that it
was untimely filed. It considered her request in its discretion and determined that the issue in her
case could equally well be addressed by requesting reconsideration by the district Office and
submitting evidence not previously considered.
LEGAL PRECEDENT
Section 8124(b)(1) of the Federal Employees’ Compensation Act provides that “a
claimant for compensation not satisfied with a decision of the Secretary ... is entitled, on request
made within 30 days after the date of the issuance of the decision, to a hearing on his claim
before a representative of the Secretary.”4 Section 10.615 of the federal regulations
implementing this section of the Act provides that a claimant shall be afforded a choice of an
oral hearing or a review of the written record.5 The request “must be sent within 30 days (as
determined by postmark or other carrier’s date marking) of the date of the decision for which a
hearing is sought.”6 A claimant is entitled to a hearing or review of the written record as a matter
of right if the request is filed within 30 days.7
While a claimant may not be entitled to a hearing or review of the written record as a
matter of right if the request is untimely, the Office has the discretionary authority to grant the
request and must properly exercise such discretion.8

2

The employer controverted the claim, noting that appellant was given an interview for disruptive conduct on the
workroom floor. Appellant was placed on emergency placement.
3

On January 13, 2009 the Office apprised appellant of the need to submit additional factual and medical evidence
in support of her claim.
4

5 U.S.C. § 8124(b)(1).

5

20 C.F.R. § 10.615.

6

Id. at § 10.616(a).

7

Leona B. Jacobs, 55 ECAB 753 (2004).

8

See id.; Cora L. Falcon, 43 ECAB 915 (1992); Mary B. Moss; 40 ECAB 640 (1989); Rudolph Bermann, 26
ECAB 354 (1975).

2

ANALYSIS
The Office denied appellant’s traumatic emotional condition claim in a February 23,
2009 decision. It found that she failed to establish the November 12, 2008 incident at work and
that the medical evidence was not sufficient to support her claim of injury.
Appellant filed her request for a review of the written record by an Office hearing
representative in a letter postmarked on March 26, 2009, received by the Office on April 3, 2009.
As her request was not filed within 30 days of the February 23, 2009 decision denying her claim,
she was not entitled to a review of the record as a matter of right.
The Office exercised its discretionary authority with regard to appellant’s request. It
notified her that the issue in her claim could be equally well addressed by requesting
reconsideration by the district Office and submitted evidence not previously considered. The
only limitation on the Office’s discretionary authority is reasonableness.9 There is no evidence
that it abused its discretion by denying appellant’s request for a hearing under these
circumstances.10 The Board has held that this is a reasonable exercise of the Office’s
discretionary authority.11
CONCLUSION
The Board finds the Office did not abuse its discretion in denying appellant’s untimely
request for review of the written record.

9

See Hubert Jones, Jr., 57 ECAB 467, 473 (2006).

10

See André Thyratron, 54 ECAB 257 (2002).

11

See G.W., 61 ECAB ___ (Docket No. 10-782, issued April 23, 2010); D.M., 60 ECAB ___ (Docket No. 081814, issued January 16, 2009); Steven A. Andersen, 53 ECAB 367 (2002).

3

ORDER
IT IS HEREBY ORDERED THAT the August 11, 2009 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: November 29, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

